Mokpiiy, J.
delivered the opinion of the court.
The plaintiff claims of the estate of the late P. Marigny $12,005 44, with interest thereon at the rate of eight per cent, per annum; 10,605 20 of this-amount being for the price of a tract of land in Mississippi, which the deceased had purchased of him shortly before his death, and also $1400) 24, for sundries furnished and advances made to Mm as per a detailed account annexed to the petition.
The defendant, in Ms official capacity, filed a general denial. There was judgment below only for $10,000, with interest at the rate of eight per cent, per annum, from the respective maturities of five notes drawn by the deceased in favor of the petitioner. Defendant appealed.
The evidence spread on the record before us fully sustains the judg- [587], ment of the court of probates, and the appellee has not prayed, that it should be amended in any respect.
It is therefore affirmed with cost9.